DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This application is in response to the filing on July 1, 2019. Claims 1-17 are pending and are examined below. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both filter and integrator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the last two words of the first sentence, “is provided” are implied language, which should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
6.	Claims 9, 11, and 15 are objected to because of the following informalities:  
In claim 9, “can including mounted” should be “can be mounted”
In claim 11, “which side of the vehicle struck by” should be “which side of the vehicle is struck”
In claim 15, “and is” should be “is”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised In such a device, any direction can be considered "generally" to another since the specification is silent as to what direction the axis is “generally” supposed to point.  For examination purposes, the term "generally" has been construed to be approximately close to the longitudinal axis of the vehicle. Claims 2-7 and 9-17 are also rejected by virtue of their dependency on claims 1 and 8 respectively.
The terms “correct mounting and configuration” and “incorrect mounting and configuration” in claims 5-6, 9-10 are relative terms which render the claims indefinite. The terms “correct mounting and configuration” and “incorrect mounting and configuration” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although [0027] mentions correct and incorrect mounting configurations, there is no clear definition of correct and incorrect mounting.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	Claims 1-3, 8, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over MAEHARA (US 20040217849 A1), and further in view of MACK (US 20090276112 A1).
As to claim 1, MAEHARA discloses: 
A crash sensor system for a vehicle, the vehicle having a front, a rear, a left side and a right side, the system comprising (Fig. 2A):
an electronic control unit (ECU) constructed and arranged to be disposed on the vehicle generally along a longitudinal axis of the vehicle, the ECU comprising (Paragraphs [0077-0078]: Fig 2A describes the mounting of sensors in Fig 1, [0080]; and Fig. 1: air bag ECU-10, Fig. 2A: X-direction-longitudinal acceleration, Y-direction-lateral acceleration):
a first accelerometer constructed and arranged to measure longitudinal acceleration of the vehicle during a crash event (Paragraph [0121- 0122] and Fig. 2A: X direction, Fig. 3: acceleration sensor-11a),
a second accelerometer constructed and arranged to measure lateral acceleration of the vehicle during a crash event (Paragraph [0121- 0122] and Figs. 2A: Y direction; Fig. 3: acceleration sensor-11b), and 
a processor circuit (Paragraph [0090], [0104] and FIG. 3: CPU 12 or CPU 21),

at least a pair of side crash satellite sensors electrically connected to the ECU with one of the side crash satellite sensors being constructed and arranged to be mounted at the right side of the vehicle and the other side crash satellite sensor of the pair being constructed and arranged to be mounted to the left side of the vehicle to detect a side crash event (Paragraph [0121- 0122] and Fig. 2A: right side-side collision Y direction acceleration sensor, left side-side collision Y direction acceleration sensor),
wherein when a front or rear crash event occurs, the first accelerometer is constructed and arranged to determine if the crash occurred at the front or at the rear of the vehicle, regardless of the polarity of the front crash satellite sensors (Paragraphs [0123-0125], [0148]: “the air bag ECU 120 is basically one which detects the shock in case that a collision accident of a vehicle occurred, by utilizing an air bag acceleration sensor 121a for detecting acceleration in a X axis direction of a vehicle as a shock sensor”- (The X-axis direction as shown in Fig. 2A refers to the front and rear directions),  and Fig. 7: X Axis Acceleration Sensor-121a),
…
MAEHARA does not disclose and wherein when a side crash event occurs, the processor circuit is constructed and arranged to determine a struck side of the vehicle independent of the second accelerometer by summing an absolute value of all of the left side crash satellite sensors and comparing the sum to a summation of an absolute value from all of the right side crash satellite sensors, with the side with the largest summation being the struck side.

and wherein when a side crash event occurs, the processor circuit is constructed and arranged to determine a struck side of the vehicle independent of the second accelerometer by summing an absolute value of all of the left side crash satellite sensors and comparing the sum to a summation of an absolute value from all of the right side crash satellite sensors, with the side with the largest summation being the struck side (Paragraphs [0035]: acceleration sensor and [0041]: Right_Abs_Int and Left_Abs_Int are summations of S_right and S_left respectively and [0043]: eqns. (4), (5), and (6) and Fig. 1: acceleration sensors-1 (S_left), acceleration sensor-2(S_right)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crash accelerometers mounted in an ECU detecting lateral and longitudinal acceleration as taught in MAEHARA with the limitation of and wherein when a side crash event occurs, the processor circuit is constructed and arranged to determine a struck side of the vehicle independent of the second accelerometer by summing an absolute value of all of the left side crash satellite sensors and comparing the sum to a summation of an absolute value from all of the right side crash satellite sensors, with the side with the largest summation being the struck side as taught by MACK. Doing so would improve vehicle-crash sensing and vehicle-crash detection (Paragraph [0022]).
As to claim 2, MAEHARA in view of MACK, where MAEHARA further discloses:
The system of claim 1, wherein each of the front crash satellite sensors is an accelerometer (Paragraph [0122] and Fig. 2A:  left side-front collision X direction acceleration sensor, right side-front collision X direction acceleration sensor). 
As to claim 3, MAEHARA in view of MACK, where MAEHARA further discloses:

wherein the processor circuit is constructed and arranged to determine the struck side of the vehicle regardless of the polarity of the side crash satellite sensors (Paragraphs [0090] and [0124] and Fig. 2A: right side-side collision Y direction acceleration sensor, left side-side collision Y direction acceleration sensor).
As to claim 8, MAEHARA in view of MACK, where MAEHARA further discloses: 
A method of detecting crash events of a vehicle, the vehicle having a front, rear, left side and right side, the method comprising the steps of (Paragraph [0148] and Fig. 2A): 
mounting an electronic control unit (ECU) generally along a longitudinal axis of the vehicle, the ECU comprising (Paragraphs [0077-0078]: Fig 2A describes the mounting of sensors in Fig 1, [0080]; Fig. 1: air bag ECU-10, Fig. 2A: X-direction-longitudinal acceleration, Y-direction-lateral acceleration):
a first accelerometer constructed and arranged to measure longitudinal acceleration of the vehicle (Paragraph [0121- 0122] and Fig. 2A: X direction, Fig. 3: acceleration sensor-11a),
a second accelerometer constructed and arranged to measure lateral acceleration of the vehicle (Paragraph [0121- 0122] and Figs. 2A: Y direction; Fig. 3: acceleration sensor-11b),
and a processor circuit (Paragraph [0090], [0104] and FIG. 3: CPU 12 or CPU 21),
mounting at least a pair of front crash satellite sensors to the front of the vehicle to detect a front or a rear crash event, each of the front crash satellite sensors being electrically connected to the ECU and having polarity defining a sensing direction (Paragraph [0121- 0126] and Fig. 2A:  left side-front collision X direction acceleration sensor, right side-front collision X direction acceleration sensor),

when a front or rear crash event occurs, determining by the first accelerometer and ECU whether the crash occurred at the front or at the rear of the vehicle, regardless of the polarity of the front crash satellite sensors (Paragraphs [0123-0125], [0148]: “the air bag ECU 120 is basically one which detects the shock in case that a collision accident of a vehicle occurred, by utilizing an air bag acceleration sensor 121a for detecting acceleration in a X axis direction of a vehicle as a shock sensor” (The X-axis direction as shown in Fig. 2A refers to the front and rear directions),  and Fig. 7: X Axis Acceleration Sensor-121a).
As to claim 11, MAEHARA does not disclose the method of claim 8, further comprising: when a side crash event occurs, determining, by the processor circuit, which side of the vehicle struck by during the side crash event independent of the second accelerometer of the polarity of the side crash satellite sensors, by summing an absolute value of all of the left side crash satellite sensors and comparing the sum to a summation of an absolute value from all of the right side crash satellite sensors, with the side with the largest summation determined to be the struck side of the vehicle.
However, MACK, considered to be analogous as it is in the field of vehicle motion parameters, teaches the following features: 
The method of claim 8, further comprising: when a side crash event occurs, determining, by the processor circuit, which side of the vehicle struck by during the side crash event independent of the second accelerometer of the polarity of the side crash satellite sensors, by summing an absolute value of all of the left side crash satellite sensors and comparing the sum to a summation of an absolute value 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crash accelerometers mounted in an ECU detecting lateral and longitudinal acceleration as taught in MAEHARA with the limitation of the method of claim 8, further comprising: when a side crash event occurs, determining, by the processor circuit, which side of the vehicle struck by during the side crash event independent of the second accelerometer of the polarity of the side crash satellite sensors, by summing an absolute value of all of the left side crash satellite sensors and comparing the sum to a summation of an absolute value from all of the right side crash satellite sensors, with the side with the largest summation determined to be the struck side of the vehicle as taught by MACK. Doing so would improve vehicle-crash sensing and vehicle-crash detection (Paragraph [0022]).
As to claim 14, MAEHARA in view of MACK, where MAEHARA further discloses: 
The method of claim 8, wherein the step of mounting the pair of front crash satellite sensors includes mounting one of the front crash satellite sensors at a front left portion of the vehicle and mounting the other front crash satellite sensor of the pair at a front right portion of the vehicle (Paragraph [0122] and Fig. 2A:  left side-front collision X direction acceleration sensor, right side-front collision X direction acceleration sensor, right side-side collision Y direction acceleration sensor, left side-side collision Y direction acceleration sensor).
As to claim 15, MAEHARA in view of MACK, where MAEHARA further discloses: 

As to claim 16, MAEHARA in view of MACK, where MAEHARA further discloses:
The method of claim 8, wherein each of the side crash satellite sensors is an accelerometer having a polarity defining a sensing direction (Paragraph [0122]: and Fig. 2A: right side-side collision Y direction acceleration sensor, left side-side collision Y direction acceleration sensor; (according to its mounted position implies a sensing direction of the accelerometer)), 
and wherein the processor circuit determines the struck side of the vehicle regardless of the polarity of the side crash satellite sensors (Paragraphs [0090] and [0124] and Fig. 2A: right side-side collision Y direction acceleration sensor, left side-side collision Y direction acceleration sensor).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAEHARA, and in further view of MACK as applied to claims 1 and 8 above, and further in view of GHANNAM et. al. (US 20130220031 A1).
As to claim 4, neither MAEHARA nor MACK disclose the system of claim 1, wherein each of the side crash satellite sensors is a pressure sensor.
However, GHANNAM, considered to be analogous as it is in the field of vehicle motion parameters, teaches the following features: 
The system of claim 1, wherein each of the side crash satellite sensors is a pressure sensor (Paragraph [0038] and Fig. 2: pressure sensor-42: located in sides of vehicle).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side crash sensors measuring lateral acceleration and maximizing the absolute values of the individual summation of the left and right crash sensors as taught in MAEHARA and MACK with the limitation of each of the side crash satellite sensors is 
As to claim 17, neither MAEHARA nor MACK disclose the system of claim 8, wherein each of the side crash satellite sensors is a pressure sensor.
However, GHANNAM, considered to be analogous as it is in the field of vehicle motion parameters, teaches the following features: 
The system of claim 8, wherein each of the side crash satellite sensors is a pressure sensor (Paragraph [0038] and Fig. 2: pressure sensor-42: located in sides of vehicle). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side crash sensors measuring lateral acceleration and maximizing the absolute values of the individual summation of the left and right crash sensors as taught in MAEHARA and MACK with the limitation of the system of claim 8, wherein each of the side crash satellite sensors is a pressure sensor as taught by GHANNAM. Doing so would help the side crash sensors measure side impact and improve sensor signal quality and response times leading to an improved system response time that likely translates to higher controller accuracy (Paragraphs [0009] and [0038]).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MAEHARA, and in further view of MACK as applied to claims 1 and 8 above, and further in view of BREED (US 8725311 B1).
As to claim 7, MAEHARA discloses: 
…
and the pair of front crash satellite sensors includes a left front crash satellite sensor mounted on a front left portion of the vehicle and a right front crash satellite sensor mounted on a front right portion of the vehicle, and the right side crash satellite sensor is mounted on a right side of the vehicle 
Neither MAEHARA nor MACK explicitly disclose the system of claim 1, in combination with the vehicle, wherein the (ECU) is mounted in a passenger compartment of the vehicle on between two front seats of the vehicle.
However, BREED, considered to be analogous as it is in the field of vehicle motion parameters, teaches the following:
The system of claim 1, in combination with the vehicle, wherein the (ECU) is mounted in a passenger compartment of the vehicle on between two front seats of the vehicle (Col. 15: Lines 1-12 and FIG. 3: driver seat-61, passenger seat-62, driver ECU driver-67, ECU-passenger-68).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting of the front crash sensors and the side crash sensors measuring lateral acceleration and maximizing the absolute values of the individual summation of the left and right crash sensors as taught in MAEHARA and MACK with the limitation of the system of claim 1, in combination with the vehicle, wherein the (ECU) is mounted in a passenger compartment of the vehicle on between two front seats of the vehicle as taught by BREED. Doing so would help better obtain combinations of signals to monitor for potential characteristics that can negatively affect the driver. The control unit obtaining signals from multiple sensors would help determine the struck side of the vehicle during an accident. (col. 1: lines 14-18, col. 2: lines 48-64, col. 7: lines 64-67, col. 8: 1-22).
claim 13, neither MAEHARA nor MACK disclose the method of claim 8, wherein the step of mounting the ECU includes mounting the ECU in a passenger compartment of the vehicle between two front seats of the vehicle.
However, BREED, considered to be analogous as it is in the field of vehicle motion parameters, teaches the following:
The method of claim 8, wherein the step of mounting the ECU includes mounting the ECU in a passenger compartment of the vehicle between two front seats of the vehicle (Col. 15: Lines 1-12 and FIG. 3: driver seat-61, passenger seat-62, driver ECU driver-67, ECU-passenger-68).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting of the front crash sensors and the side crash sensors measuring lateral acceleration and maximizing the absolute values of the individual summation of the left and right crash sensors as taught in MAEHARA and MACK with the limitation of the method of claim 8, wherein the step of mounting the ECU includes mounting the ECU in a passenger compartment of the vehicle between two front seats of the vehicle as taught by BREED. Doing so would help better obtain combinations of signals to monitor for potential characteristics that can negatively affect the driver. The control unit obtaining signals from multiple sensors would help determine the struck side of the vehicle during an accident. (col. 1: lines 14-18, col. 2: lines 48-64, col. 7: lines 64-67, col. 8: 1-22).
Allowable Subject Matter
13. 	Claims 5-6, 9-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/14/2022